Name: Commission Regulation (EEC) No 2268/91 of 29 July 1991 derogating, for the 1990/91 marketing year, from certain time limits laid down in Regulation (EEC) No 2911/90 laying down detailed rules of application for aid for the production of dried grapes
 Type: Regulation
 Subject Matter: foodstuff;  plant product
 Date Published: nan

 30 . 7 . 91 Official Journal of the European Communities No L 208/31 COMMISSION REGULATION (EEC) No 2268/91 of 29 July 1991 derogating, for the 1990/91 marketing year, from certain time limits laid down in Regulation (EEC) No 2911/90 laying down detailed rules of application for aid for the production of dried grapes Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Products Processed from Fruit and Vegetables, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Regulation (EEC) No 1943/91 (2), and in particular Article 6 (6) thereof, Whereas Commission Regulation (EEC) No 2911 /90 of 9 October 1990 laying down detailed rules of application for aid for the production of certain varieties of grapes for drying (3), amended by Regulation (EEC) No 1577/91 (4), lays down certain final dates for the payment of the aid by the Member States ; Whereas, in view of the fact that the scheme for these products was amended from the 1990/91 marketing year, the date provided for should be prolonged in order to facilitate the application of the new system by the national administrations involved ; HAS ADOPTED THIS REGULATION : Article 1 For the 1990/91 marketing year, and by way of derogation from Article 5 ( 1 ) of Regulation (EEC) No 2911 /90, the final date for the payment of the aid is hereby fixed at 31 August 1991 . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 29 July 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 49, 27 . 2. 1986, p. 1 . (4 OJ No L 175, 4 . 7. 1991 , p. 1 . (4) OJ No L 147, 12. 6 . 1991 , p. 6 . (3) OJ No L 278, 10 . 10 . 1990 , p . 35 .